DETAILED ACTION
Status of the Claims
	Claims 29-45 are pending in the instant application. Claim 32 has been withdrawn based upon Restriction/Election as discussed below. Claims 29-31 and 33-45 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
	Applicant’s election of (A) osteoarthritis as a species of disease condition and (B) intraarticular injection as a species of route of administration in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.
The requirement is still deemed proper and is therefore made FINAL.
Priority
	The instant Application is a continuation of U.S. Application No. 14/909,909 (filed 02/03/2016) which was a 371 of PCT/IB2014/063744 filed 06/08/2014, and claims Foreign Priority to PCT/EP2013/066763 filed 08/09/2013. 
	The U.S. effective filing date has been determined to be 08/06/2014, the filing date of the international Application PCT/IB2014/063744. Applicant's claim for a foreign priority date of, 08/09/2013, the filing date of document PCT/EP2013/066763, is acknowledged, however no English translation of the foreign priority document PCT/EP2013/066763 has been provided. Accordingly, foreign priority to this document cannot be afforded at this time.

Information Disclosure Statement
	The information disclosure statements submitted on 10/16/2020 and 01/14/2021 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
	Claim 29 is objected to because of the following informalities:  claim 29 recites “50 000 to 70 000 g.mol-1.” in the last line of the claim.  The period between “g” and “mol” should a symbol to indicate multiplication such as a dot operator: “·”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 29-31, 33-37, 39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over HUNTER (US 2006/0040894; published February, 2006) in view of SUZUKI (US 6,197,326; published March, 2001) and Tran et al. ("Protein-loaded PLGA-PEG-PLGA microspheres: A tool for cell therapy," 2012, ELSEVIER, European Journal of Pharmaceutical Sciences, Vol. 45, pp. 128-137; of record as cited in the Parent case).
Applicants Claims
	Applicant claims a method for treating and/or preventing musculoskeletal disorders, […], comprising administering to a subject in need thereof an effective amount of a composition comprising polymer particles in suspension in an uptake solution, said polymer particles being composed of at least a poly(lactic-co-glycolic acid)-polyethylene glycol-poly(lactic-co-glycolic acid) (PLGA-PEG-PLGA) copolymer or a mixture of a poly(lactic-co-glycolic acid) (PLGA) polymer and a poly(lactic-co-glycolic acid)- polyethylene glycol-poly(lactic-co-glycolic acid) (PLGA-PEG-PLGA) copolymer, combined with hyaluronic acid molecules or hyaluronic acid salts without formation of covalent bonds between the hyaluronic acid molecules or hyaluronic acid salts and the polymer, wherein the poly(lactic-co-glycolic acid)-polyethylene glycol-poly(lactic-co-glycolic acid) (PLGA-PEG- PLGA) copolymer has a molecular weight ranging from 50 000 to 70 000 g·mol1 (instant claim 29).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	HUNTER teaches that “The present invention relates generally to pharmaceutical compositions, devices and methods, and more specifically, to compositions, devices and methods related to enhancing the duration and activity of implanted hyaluronic acid materials.” (see whole document, particularly [0003]). HUNTER teaches that hyaluronic acid (HA) has the ability to bind water and lubricates and cushions movable parts of the body such as joints (e.g., knee)([0005]). HUNTER teaches that “The ability of hyaluronic acid to act as a lubricant and to provide structural support has led to its use in a wide variety of medical applications, including, for example, […] viscosupplementation of joints (e.g., intra-articular injections), […].” ([0006], [0009]). HUNTER teaches that the HA has a relatively limited lifetime in the body due to the activity of various degradative enzymes such as hyaluronidase ([0007]), and the present invention is directed at overcoming the shortcomings associated with HA use in medical applications ([0008]).
	HUNTER teaches that “In one aspect, the present invention provides compositions that combine hyaluronic acid and an inhibitory compound (i.e., inhibitor), where the inhibitory compound can inhibit the activity of hyaluronidase.” 
	HUNTER teaches that: “Osteoarthritis (OA) is a painful degenerative joint condition that affects millions of Americans. Although the exact cause of OA is unknown, possible causes include injury, age, congenital predisposition and obesity. Hyaluronic acid, which is a normal element of joint synovial fluid, lubricates the joint surface during normal activities (resting, walking) and helps prevent mechanical damage and decrease shock on the joint in high impact activities (such as running, jumping). In patients with OA, the elasticity and viscosity of the synovial fluid and the synovial hyaluronic acid concentration are reduced. It is believed that this contributes to the breakdown of the articular cartilage within the joint. Intra-articularly administered HA (typically sodium hyaluronate) penetrates the articular cartilage surface, the synovial tissue, and the capsule of the joint for a period of time after injection. By injecting hyaluronic acid into the joint (known as viscosupplementation), it is possible to partially restore the normal environment of the synovial fluid, reduce pain, and potentially prevent further damage and disability.” [emphasis added]([0194])(instant claims 30 & 34).
	HUNTER further teaches that: “HA-containing materials typically are administered as an intra-articular injection (as either a single treatment or a course of repeated treatment cycles) for the treatment of painful osteoarthritis of the knee in patients who have insufficient pain relief from conservative therapies. Occasionally, other joints such as hips (injected under fluoroscopy), ankles, shoulders and elbow joints, are also injected with HA to relieve the symptoms of the disease in those particular joints. Depending upon the particular commercial product, the HA material is injected into the joint once a week for 5 to 6 consecutive weeks. When effective, patients may report that they receive symptomatic relief for a period of 6 months or more-at which time the cycle may be repeated to prolong the activity of the therapy. Despite the sustained benefit in some patients, the injected HA is rapidly cleared (removed) from the joint by the body over a period of several days. Prolonging the residence time of the HA in the joint by inhibiting its breakdown may be expected to enhance its efficacy and increase the duration of symptomatic relief.” ([0195]).
	HUNTER teaches that “In the present invention, an HI [(i.e. hyaluronidase inhibitor)] is added to the intra-articular HA-containing implant or composition to decrease the rate of degradation of the HA and prolong the composition/implant's activity in vivo beyond that seen with HA alone (e.g., consistently longer than 6 months in many patients and longer than 1 year in some patients). The total dose delivered, the rate of dose release, and the duration of drug release from the matrix can be tailored to significantly\ prolong the activity of the HA implant as required.” ([0197]).
	HUNTER teaches that “The HI may be combined with a polymer system to provide sustained release of the agent. Materials suitable for delivery of a HI agent in combination with HA in the management of OA include non-degradable and degradable materials; although degradable polymers are preferred. Suitable degradable materials include, but are not limited to, […] polyester-polyalkylene oxide block copolymers (e.g., PLGA-PEG-PLGA, MePEG-PLGA, and the like) […].” ([0200]).
	HUNTER teaches a drug delivery vehicle including PLGA polymer, among others ([0013]), including microparticles dispersed in a liquid or semi-solid ([0014] & [0129]) (instant claim 29, “polymer particles”). HUNTER teaches the polymer species PLGA-PEG-PLGA as a suitable species of polymer for combining with the HA/HI ([0147],[0200], [0220], [0223] & [0242]) (instant claims 29, 37 & 39).
	HUNTER teaches the HA can be a form that has a molecular weight of 1.2 to 1.5 Daltons, and that lower molecular weight HA formulations are available ([0042]) (instant claim 41). HUNTER teaches that the microparticles have wide range of release characteristics, including hours and up to 12 months, and the inclusion of HI is expected to enhance the efficacy of the HA in osteoarthritis treatment ([0194] to [0197])(instant claims 35, 43 & 44).
	HUNTER teaches the microparticles have an average diameter in the range of 0.1 to 100 microns ([0120]) (instant claims 33 & 42).
	HUNTER teaches that their formulations may be include in a pre-loaded syringe ([0180]) (instant claim 28). 
	Regarding the molecular weight of the PLGA-PEG-PLGA polymer, HUNTER teaches that prior work suggested a PEG (i.e. PEO) molecular weight of 600 to 6000 based on the desired water content of the polymer ([0091]), however, HUNTER does not expressly teach, or limit, the molecular weight of the PLGA-PEG-PLGA polymers.
	HUNTER does not teach administering “an effective amount” however given that the treatment of osteoarthritis such as knee joint pain is the same, as is the mechanism of action of the hyaluronic acid, HUNTER reasonably implies administration of an effective amount for the treatment thereof (MPEP §2144.01)(instant claims 29 & 36).
	HUNTER teaches that: “A hyaluronic acid containing composition containing a hyaluronidase inhibitor is injected into the joint space for the management of osteoarthritis in a knee joint. The injection site is swabbed with alcohol or other suitable anti-septic solution before injection. The synovial fluid or effusion is removed before injection of the HA-HI implant.” [emphasis added]([0338])(instant claim 31).
	HUNTER teaches that the microparticles may be dried to produce a lyophilized powder and that “The powder may be combined directly with the hyaluronic acid. Alternatively, the lyophilized powder may be reconstituted with water or other aqueous media prior to combination with the hyaluronic acid.” ([0131]).  
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HUNTER is that HUNTER does not expressly teach: (1) a molecular weight of the PLGA-PEG-PLGA polymer is in the range of  “between 50,000 g·mol-1 and 70,000 g·mol-1”; (2) content of the hyaluronic acid in the polymer particles is in the range of 1 to 50 µm·mg-1 (i.e. 0.1 to 5% w/w); or PLGA-PEG-PLGA copolymer in the ratio of 40:60 to 60:40.
	SUZUKI teaches an intra-articular preparation for the treatment of arthropathy such as arthritis and articular rheumatism (see whole document), their preparation including  (a) microcapsules of a biodegradable, biocompatible high-molecular substance and (b) a drug (col 1, lines 45-60). SUZUKI teaches that the high molecular substance is preferably a copolymer of polylactic acid or lactic acid and glycolic acid (col. 3, lines 7-31). SUZUKI teaches that the drug includes hyaluronic acid and dexamethasone, among others and can be used in combination (col. 3, lines 44-64). SUZUKI teaches that the drug is a suspended system (col. 3, line 65), and the content of the drug is in the preferred range of 1-20 wt. % (col. 4, lines 7-10). SUZUKI teaches that the drug can be hyaluronic acid, and that the drugs can be used singly or in combination (col. 3, lines 60-65) (instant claims 29 & 36, amount of HA).
	SUZUKI teaches that "It is necessary for the intra-articular preparation according to the present invention for the treatment of arthropathy that it is allowed to adhere on or is incorporated in the synovium or its peripheral tissue with a joint. The uptake of the intra-articular preparation according to the present invention on or in the synovium or its peripheral tissue decreases with the particle size while an excessively small particle size makes it difficult to control the release rate, although these trend differ depending on the properties and efficacy of the drug. Therefore the average particle size may range preferably from 5 to 530 µm, more preferably from 5 to 260 µm. To increase the uptake into the joint, it is particularly preferred to control the average particle size within a range of from 20 to 123 µm, with a range of 20 to 58 µm being extremely preferable." (col. 4, lines 14-28) (instant claims 33 & 42).
	Tran et al. teaches PLGA-PEG-PLGA (ABA) triblock copolymers microspheres for controlled release of protein drugs, and studied “the impact of ABA copolymer composition and molecular weight on the release profile and protein stability” (see whole document, particularly p. 129, col. 1, first paragraph). Tran et al. further teaches that “A series of nine PLGA-PEG-PLGA copolymers were synthesized from the combination of various molecular weights of PLGA segments (20, 30, and 40 kDa) and PEG segments (4, 12 and 20 kDa). The polymers are indicated as PLGxPEGy, in which ‘x’ and ‘y’ are the PLGA and PEG segment molecular weight in kDa, respectively.” (p. 129, col. 1, last paragraph). Tran et al. teaches a PLGA-PEG-PLGA copolymer that has “a molecular weight of between 50,000 g/mol and 70,000 g/mol” in Table 1, for example. PLG20 PEG4 is indicated as having a Mn total of 60 kDa (or 60,000 g/mol).  Tran et al. teaches that the triblock ABA with a low molecular weight of PEG and a high molecular weight of PLGA showed an interesting release pattern with a small burst (<10% in 48 h) followed by sustained, protein release over 36 days (abstract). 
	Tran et al. teaches optimization of PLGA-PEG-PLGA polymers based on molecular weight, accordingly one of ordinary skill in the art would have optimized the molecular weight of the PLGA-PEG-PLGA polymer in order to optimize the release of the hyaluronic acid. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for a skilled artisan to determine the optimal amount of each ingredient to add in order to best achieve any of the desired results cited in the claims. Thus, in the absence of some demonstration of unexpected results from the claimed parameters, this optimization of ingredients would have been obvious at the time of Applicant’s claimed invention. 
	Regarding the limitation that the low-energy bonds are at least one of hydrogen bonds and Van der Waals bonds (instant claim 37, instant Specification p. 4, lines 9-12), the cited combination of prior art suggest the combination of hyaluronic acid and PLGA-PEG-PLGA, chemicals which are identical to those now claimed, and as such the resulting interactions would have been the same as well. Thus, it would be apparent to one of ordinary skill in the art that the composition of hyaluronic acid and PLGA-PEG-PLGA suggested by the prior art would have inherently included hydrogen bonds and/or Van der Waals bonds as compositions having identical structure cannot have different properties (MPEP 2112) (instant claim 2).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a HA/HI/PLGA-PEG-PLGA controlled release formulation for treatment of osteoarthritis such as osteoarthritis of the knee by intra-articular injection, as suggested by HUNTER, and to utilize an effective amount of HA such as in the range of 1-20 wt. %, as suggested by SUZUKI, the molecular weight of the PLGA-PEG-PLGA being optimized in a range suggested by Tran et al. in order to provide the best possible osteoarthritis HA-based treatment.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over HUNTER in view of SUZUKI and Tran et al., as applied to claims 29-31, 33-37, 39 and 41-45 above, and further in view of BODICK (US 2012/0282298; published November, 2012).
	The teachings of HUNTER, SUZUKI and Tran et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HUNTER is that HUNTER does not expressly teach: (1) A combination of PLGA and PLGA-PEG-PLGA; or (2) that the combination of PLGA and PLGA-PEG-PLGA copolymers is in combined the ratio of 40:60 to 60:40.
	BODICK teaches corticosteroids for the treatment of joint pain (see whole document). BODICK teaches controlled or sustained release formulations including hyaluronic acid polymers, and PLGA polymers ([0009] to [0011]). BODICK further teaches that the polymers include, for example, 10-20% of the triblock polymers PLGA-PEG-PLGA ([0020], [0179]).
	BODICK teaches the ratio of PLGA to PLGA-PEG-PLGA is 80:20 but does not teach the ratio is 60:40, however, one of ordinary skill in the art would have optimized the amount of PLGA and PLGA-PEG-PLGA in a formulation containing hyaluronic acid and corticosteroid in order to maximize the release profile. For example, BODICK teaches the formulations provide a sustained release over a period of 30 to 90 days ([0009]). Furthermore, it is clear that the prior art teaches that hyaluronic acid has therapeutic properties in the treatment of joint disease by introduction into the synovial fluid in the form of both PLGA microparticles loaded with hyaluronic acid (SUZUKI) and PLGA-PEG-PLGA microparticle combinations (BODICK), and that the motivation to provide the combination of PLGA and PLGA-PEG-PLGA microparticles with hyaluronic acid is to control the release of the hyaluronic acid upon injection into the synovial fluid of a joint in need thereof. And further to optimize the amount of each copolymer (i.e. PLGA and PLGA-PEG-PLGA) to achieve the best release kinetics for the treatment of joint disease upon injection into the synovial cavity.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a HA/HI/PLGA-PEG-PLGA controlled release formulation for treatment of osteoarthritis such as osteoarthritis of the knee by intra-articular injection, as suggested by HUNTER, and to utilize an effective amount of HA such as in the range of 1-20 wt. %, as suggested by SUZUKI, the molecular weight of the PLGA-PEG-PLGA being optimized in a range suggested by Tran et al. in order to provide the best possible osteoarthritis HA-based treatment, and it would have been prima facie obvious to combine PLGA and PLGA-PEG-PLGA, as suggested by BODICK, in an amount of 40/60 to 60/40 in order to optimize the release of the active agents therein by degradation of biodegradable polymer matrix.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the prior art provides ample guidance as to how to produce both PLGA and PLGA-PEG-PLGA microparticles containing hyaluronic acid, as well as the parameters affecting the release of the hyaluronic acid upon admiration. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (US 6,197,326; published March, 2001) in view of Tran et al. ("Protein-loaded PLGA-PEG-PLGA microspheres: A tool for cell therapy," 2012, ELSEVIER, European Journal of Pharmaceutical Sciences, Vol. 45, pp. 128-137).
Applicants Claims
	Applicant claims a method for treating and/or preventing musculoskeletal disorders, […], comprising administering to a subject in need thereof an effective amount of a composition comprising polymer particles in suspension in an uptake solution, said polymer particles being composed of at least a poly(lactic-co-glycolic acid)-polyethylene glycol-poly(lactic-co-glycolic acid) (PLGA-PEG-PLGA) copolymer or a mixture of a poly(lactic-co-glycolic acid) (PLGA) polymer and a poly(lactic-co-glycolic acid)- polyethylene glycol-poly(lactic-co-glycolic acid) (PLGA-PEG-PLGA) copolymer, combined with hyaluronic acid molecules or hyaluronic acid salts without formation of covalent bonds between the hyaluronic acid molecules or hyaluronic acid salts and the polymer, wherein the poly(lactic-co-glycolic acid)-polyethylene glycol-poly(lactic-co-glycolic acid) (PLGA-PEG- PLGA) copolymer has a molecular weight ranging from 50 000 to 70 000 g·mol1 (instant claim 29).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SUZUKI teaches an intra-articular preparation for the treatment of arthropathy such as arthritis and articular rheumatism (see whole document), their preparation including  (a) microcapsules of a biodegradable, biocompatible high-molecular substance and (b) a drug (col 1, lines 45-60). SUZUKI teaches that the high molecular substance is preferably a copolymer of polylactic acid or lactic acid and glycolic acid (col. 3, lines 7-31). SUZUKI teaches that the drug includes hyaluronic acid, among others and can be used in combination (col. 3, lines 44-64). SUZUKI teaches that the drug is a suspended system (col. 3, line 65), and the content of the drug is in the preferred range of 1-20 wt. % (col. 4, lines 7-10). SUZUKI teaches that the drug can be hyaluronic acid, and that the drugs can be used singly or in combination (col. 3, lines 60-65) (instant claim 38, “the polymer particles are consisted solely of […]”).
	SUZUKI teaches that "It is necessary for the intra-articular preparation according to the present invention for the treatment of arthropathy that it is allowed to adhere on or is incorporated in the synovium or its peripheral tissue with a joint. The uptake of the intra-articular preparation according to the present invention on or in the synovium or its peripheral tissue decreases with the particle size while an excessively small particle size makes it difficult to control the release rate, although these trend differ depending on the properties and efficacy of the drug. Therefore the average particle size may range preferably from 5 to 530 µm, more preferably from 5 to 260 µm. To increase the uptake into the joint, it is particularly preferred to control the average particle size within a range of from 20 to 123 µm, with a range of 20 to 58 µm being extremely preferable." (col. 4, lines 14-28) (instant claim 29, “polymer particles”).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SUZUKI is that SUZUKI does not expressly teach: (1) combining HA with PLGA-PEG-PLGA with a molecular weight of the PLGA-PEG-PLGA polymer being in the range of  “between 50,000 g·mol-1 and 70,000 g·mol-1”.
	Tran et al. teaches that: “Our group and others have shown that by introducing hydrophilic segments poly(ethylene glycol) (PEG) into hydrophobic polyesters, PLGA, protein release from PLGA-PEG-PLGA (ABA) triblock copolymer microspheres was enhanced. Due to the presence of PEG segments, cross-linked biodegradable hydrogel formed upon contact with water thus favouring protein release.” (p. 128, col. 2, lines 11-18).
	Tran et al. teaches PLGA-PEG-PLGA (ABA) triblock copolymers microspheres for controlled release of protein drugs, and studied “the impact of ABA copolymer composition and molecular weight on the release profile and protein stability” (see whole document, particularly p. 129, col. 1, first paragraph). Tran et al. further teaches that “A series of nine PLGA-PEG-PLGA copolymers were synthesized from the combination of various molecular weights of PLGA segments (20, 30, and 40 kDa) and PEG segments (4, 12 and 20 kDa). The polymers are indicated as PLGxPEGy, in which ‘x’ and ‘y’ are the PLGA and PEG segment molecular weight in kDa, respectively.” (p. 129, col. 1, last paragraph). Tran et al. teaches a PLGA-PEG-PLGA copolymer that has “a molecular weight of between 50,000 g/mol and 70,000 g/mol” in Table 1, for example. PLG20 PEG4 is indicated as having a Mn total of 60 kDa (or 60,000 g/mol).  Tran et al. teaches that the triblock ABA with a low molecular weight of PEG and a high molecular weight of PLGA showed an interesting release pattern with a small burst (<10% in 48 h) followed by sustained, protein release over 36 days (abstract). 
	Tran et al. teaches optimization of PLGA-PEG-PLGA polymers based on molecular weight, accordingly one of ordinary skill in the art would have optimized the molecular weight of the PLGA-PEG-PLGA polymer in order to optimize the release of the hyaluronic acid. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for a skilled artisan to determine the optimal amount of each ingredient to add in order to best achieve any of the desired results cited in the claims. Thus, in the absence of some demonstration of unexpected results from the claimed parameters, this optimization of ingredients would have been obvious at the time of Applicant’s claimed invention. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a HA/PLGA-PEG-PLGA controlled release formulation for treatment of osteoarthritis such as osteoarthritis of the knee by intra-articular injection, as suggested by SUZUKI and Tran et al., in order to provide the best possible osteoarthritis HA-based treatment; and particularly to combine/substitute the PLGA/HA of SUZUKI with PLGA-PEG-PLGA of Tran et al. for the improved release profile.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	Claims 29-31 and 33-45 are pending and have been examined on the merits. Claim 29 is objected to; and claims 29-31 and 33-45 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                     /TIGABU KASSA/                                                                             Primary Examiner, Art Unit 1619